Case 3:20-cv-00187-VAB Document 31-5 Filed 07/02/20 Page 1 of 6




                       Exhibit 5
                  (Dr. Nash contract letter)
        Case 3:20-cv-00187-VAB Document 31-5 Filed 07/02/20 Page 2 of 6




Yale Medicine                                                                     300 George Street, 6th Floor
                                                                                   Credentialing Department
                                                                                 New Haven, CT 06511-6617
                                                                                        Tel: (203) 737-4060
                                                                                        Fax: (203) 785-6414




May 17, 2019


Irwin Nash, MD
Laborat01y Medicine


It is my pleasure to inform you that you have successfully fulfilled the re-credentialing requirements
set forth by the Yale Medicine Credentialirig Committee and the National Committee for Quality
Assurance (NCQA). Your re- credentialing application was approved on May 16, 2019 and is valid
for three (3) years in the following specialty(ies)


                                 Anatomic & Clinical Pathology
                                 Hematology (Internal Medicine)


Ifyou should have any questions about the re-credentialing process, please feel free to contact
Joni Jones, Manager Credentialing & Provider Relations at 737-1835 or via e-mail at
;ani. jones@yale. edu.

I wish you a successful and rewarding clinical practice with Yale Medicine.

Sincerely,




Ronald J Vender, MD
ChiefMedical Officer
Yale Medicine




G:\694M\FACULTY PRACTICE PLAN-MANAGED CARE\YMG CRED\YMG NEW DOC PROCESS\ACPTLTR RECRED-FRMDOC
        Case 3:20-cv-00187-VAB Document 31-5 Filed 07/02/20 Page 3 of 6


 Yale University                                    Brian R. Smith, MD
                                                    Professot· and Chair
                                                    Dept. ofLaboratory Medicine
                                                                                             Campus address:
                                                                                             CB407
                                                                                             330 Cedar Street
                                                    Prcfessor, Int. M edicine & Pedian·ics   Telephone: 203 688-2446
                                                    P.O. Box 208035                          Fax: 203 688-7340
                                                    New Haven, Connecticut 06520 -8035       brian. smith @yale.edu




November 20, 2013

Irwin Nash, MD
Pathology Associates
SRC-YNHH
1450 Chapel Street
New Haven , CT 06520

Dear Irwin :

1am very pleased to offer you a position in the Department of Laboratory Medicine at Yale
University School of Medicine. I appreciate your hard work with us over the last year to bring the
'new' St Raphael campus together with the York Street campus of YNHH and to help integrate
both the professional and technical services of the formerly two hospitals. Your enthusiasm in
joining our Transfusion group in cross-coverage, and participation in the proposed Microbiology
consolidation, has been greatly appreciated.

This letter sets forth the specific terms and conditions of this offer of employment and supersedes
any previous correspondence or discussion between you and the School or Department; it also
explains the documentation required and the process for making your appointment official.

Policies for faculty, including a description of ranks and tracks, are set forth .in the Faculty
Handbook, which can be found online at: http://www.yale.edu/provosVhtml/facultyhb.html.
Because these policies represent essential employment understandings between you and the
University, in addition to the items outlined below, you are urged to read the Faculty Handbook with
care . As a member of the Department, it will be important to read carefully the revisions of the
Handbook, which are made periodically and become part of these understandings. If you have
specific questions on any of these matters, please do not hesitate to contact me or our department
administrator, Ruth Cooper (ruth.coope r@yale.edu).

The Department of Laboratory Medicine and the School will appoint you to the rank of "Clinician"
and as an Associate Clinical Professor of Laboratory Medicine, with a secondary appointment in
the Department of Pathology. This will be effective at the date of your choosing but not later than
January 1, 2014. The initial term, and the employment agreement outlined here, will end June 30,
2016. Renewal of your appointment at that time will depend upon satisfactory performance of your
responsibilities, as outlined in part below, and on the operational and fiscal needs of the
Department. This offer is contingent on your acceptance of other stipulations concerning your
practice with the Yale Medical Group as outlined below.

Faculty appointments are also contingent upon completion of the normal Departmental and
University review processes, including approval by the School of Medicine, as well as by the Yale
Corporation , but since you already hold the voluntary facu lty appointment and the Clinician track
        Case 3:20-cv-00187-VAB Document 31-5 Filed 07/02/20 Page 4 of 6




does not require any additional review outside of your primary Department, this can occur on the
date you designate on or before January 1, 2014.

Your primary responsibilities will focus on participation in the clinical activities of the Department.
Initially, these activities will focus particularly on our activities on the St Raphael Campus of Yale
New Haven Hospital. However, the scope and location of your clinical activities may evolve over
time and may involve obligatory activities at any of the locations at which the Department practices.
Included in these initial responsibilities will be:

(1) Director of Laboratories at the YNHH SRC Campus. These responsibilities include medical
direction of the clinical pathology laboratories on that campus, in keeping with standard YNHH
"CP" responsibilities as outlined in the attached document. Direction of the laboratories will be
carried out in concert with other faculty in the Department to assure equivalence of care across all
campuses . This position reports to the Chair/Chief of Laboratory Medicine, who holds the CLIA
licenses for both campuses. As we have discussed , the goal is to work to fully integrate services
between the two campuses as of June 30, 2015.

(2) Cross-campus service in the Transfusion Medicine and Hematology sections of the
Department. The initial estimated on-call responsibilities for those services is one week per month
on the Transfusion and Apheresis Services.

 (3) Direct patient billable ("Part B") clinical work for a minimum of 3,200 wRVU per year. This work
 can include billing for any activity (including billable Transfusion and Hematology section or other
 CP activities) , but is expected to initially predominantly involve surgical pathology activities carried
 out on specimens received by the generalist service at SRC. You will have no obligation to also
 "sign-out" in anatomic pathology on the YSC. Coverage will be arranged so that your time on-call
for Transfusion/Apheresis will not overlap with any sign-out responsibilities at SRC. It is anticipated
that on-call coverage for emergent AP services (and autopsies) at SRC will initially be one week
 out of three, similar to what you currently do in your community practice. It is expected that
 autopsies will eventually be consolidated at the York Street Campus but the timeframe for this
 remains open at the current time.

Although all voluntary faculty are encouraged to participate in the scholarly activities of the
Departments, there is no obligation for you to do so. Contributions to housestaff teaching will be
comparable to that of all voluntary faculty and to that of all YNHH credentialed physicians.

In recognition of the above responsibilities, your regular base salary for the first year will be
            You will receive the full standard Yale benefits package, including health insurance, life
and disability insurance, retirement plan and opportunity for contribution to a "deferred
compensation" plan, educational assistance, reduced rate mortgage assistance and a variety of
other benefits. More detailed information regarding Yale's extensive benefits package can be found
online at http://www.yale.edu/hronline/benefits. Benefits are based on the base salary noted above.
Please contact the Benefits Office at (203) 432-5550 to discuss the benefit options available to you
and arrange for enrollment in the appropriate plans. In addition to the benefits provided as part of
the University package, malpractice insurance and the cost of your Connecticut medical license will
be paid by the Department, you will receive up to four weeks of paid vacation/conference time off,
and the Department will provide a professional expense/travel allowance of              per year.

There will also be the opportunity for additional incentive compensation, paid on a quarterly basis.
Incentive compensation will be based on total wRVU, generated in excess of the required minimu m
(Le . tota:rwn-vu-~s lesstne armuat 3,2--eO bas·eiine v~JU~] . iTI~rrtive- tA?hTr~-teA -~4i+- bee€!fJ~-e-d
        Case 3:20-cv-00187-VAB Document 31-5 Filed 07/02/20 Page 5 of 6




at extra compensation for up to 5,300 wRVU over the baseline salary obligation (that is, up to a
maximum of 8,500 total wRVU's, the latter including the 3,200 wRVU that is part of the baseline
salary obligations) . For the first year, the incentive will be paid at           above the 3,200
wRVU threshold. (Thus, if a total of 5,200 wRVU were performed in the first year, the incentive
compensation would be                                        . Through June 30, 2016, you will be
guaranteed the opportunity to produce at least 6,000 wRVU per year, that is, 2,800 additional
wRVU over the threshold, but you will have no obligation to produce more than the baseline 3,200.

The above responsibilities and compensation reflect the 2013-2014 fiscal/academic year ending
June 30, 2014. Your performance, base compensation, duties, and the incentive compensation
plan will be reviewed annually over the course of this agreement. Changes in reimbursement,
department and school compensation policy, and departmental, hospital, and school needs may
result in changes to the above compensation and incentive policy, as well as to your
responsibilities, for fiscal/academic years 2014-2015 and 2015-2016.

You will have the option of terminating this contractural agreement with 90 days notice at any time
for any reason . The standard YMG non-compete clause must, however, be accepted, which
agrees that there will be no competition for 18 months following termination (see below) . The
Department and Yale Medical Group can terminate the agreement only for cause through June 30,
2016.

All full-time Yale School of Medicine faculty members with appointments in the clinical departments
practice medicine through the Yale Medical Group (YMG). In order to begin your clinical practice
through YMG, you must satisfy the following requirements:

1.      Obtain a license to practice medicine in the State of Connecticut and Federal and State of
Connecticut controlled substance registrations. This has already been accomplished .
2.      Obtain medical staff privileges at Yale-New Haven Hospital with appropriate clinical
privileges. This has already been accomplished.
3.      Complete and submit to the YMG Credentialing Department of YMG Universal
Credentialing Application (UCA). Upon successful completion of the UCA, the YMG Credentialing
Department will forward to you the appropriate pre-printed applications for all YMG contracted
managed care carriers, governmental organizations and the YMG Credentialing Application. After
all completed pre-printed applications are returned to the YMG Credentialing Department, you will
be presented to the YMG Credentialing Committee for review and vote. This offer is contingent
upon YMG Credentialing Committee approval of your credentials.

Please also note the following policies pertaining to YMG faculty physicians:

•       You must assign to Yale University, School of Medicine, Yale Medical Group, (your
employer) all billing rights and enroll as a participating provider in the Medicare, Medicaid, and
other federal health care reimbursement programs.

•      All practice income must be billed and collected through Yale University.

•       In consideration of the terms and conditions of the University's offer to provide you with a
faculty appointment with the initial salary outlined earlier, you agree to execute and abide by the
terms and conditions of the attached Non-Competition Agreement for a period of eighteen (18)
months after leaving Yale. Please return the signed Non-Competition Agreement to me no later
than your start date.
       Case 3:20-cv-00187-VAB Document 31-5 Filed 07/02/20 Page 6 of 6




•      In the event that you wish to resign, you agree to give the Department written notice ninety
(90) days in advance of the proposed date of your leaving.

By accepting this faculty position, you agree to abide by these requirements as well as all other
University policies and procedures.

Please review this letter and all attachments thoroughly and do not hesitate to contact me should
you have any questions. This offer is valid for forty-five (45) days from the date of this letter.
Please indicate your acceptance of this offer by sign ing and dating both copies , return a signed
original to me and keep the other for your records.

It is truly a pleasure to welcome you to our Department and to Yale .

Sincerely,

                       11{j
Brian R. Smith, M.D.
Professor and Chair           ~·

Applicant's signature:                                              Date: (( (   7--l ( )-..ot3

Cc:    Faculty Affai rs Office
       Paul Taheri
       Ruth Cooper
